Citation Nr: 0103587	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to spinal block used for 
service connected postoperative pilonidal cyst.  

2.  Entitlement to a total disability rating due to 
individual unemployability resulting from service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1960 to 
December 1960.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1999 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for degenerative arthritis, L4-5, with spinal 
stenosis, was denied.  

Additionally, in June 2000, the appellant filed a Notice of 
Disagreement to a February 2000 rating action wherein 
entitlement to TDIU benefits was denied.


REMAND

With respect to the appellant's claim of entitlement to TDIU 
benefits, a remand is necessary to provide the appellant with 
a Statement of the Case.  Under pertinent VA regulations, a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2000).  As stated previously, entitlement to TDIU 
benefits was denied by means of a February 2000 rating 
action.  Subsequently, in June 2000, the appellant's 
representative submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, expressing disagreement with the denial of 
the appellant's claim for TDIU benefits.  As this 
correspondence indicates that the appellant was expressing 
disagreement with the prior denial of TDIU benefits, the 
Board will construe the statement as a NOD to the February 
2000 rating action.  Under the Court's holding in Manlincon 
v. West, 12 Vet. App. 238 (1999), the aforementioned June 
2000 NOD initiates review by the Board of the RO's February 
2000 decision.  Accordingly, this issue must be remanded to 
have the RO issue a Statement of the Case regarding the 
claims.  

In June 2000, the appellant's representative submitted a 
document to the Board entitled "Motion for Personal 
Hearing."   This document also included a request from the 
appellant that he be able to videotape the hearing.  While 
the appellant was previously afforded a RO hearing in July 
1999, it is unclear whether the appellant is requesting a 
hearing before a Member of the Board by any of the several 
means available.  The Board notes that the appellant's 
representative has cited 38 U.S.C. § 7107(e)(1) which permits 
the Secretary to authorize hearing before a Member of the 
Board via videoconference as well as VA Manual M21-1-4, para. 
35.02 which pertains to hearings before a RO hearing officer.  
The Board is of the opinion that, due to ambiguity in his 
hearing request, the appellant should be asked to clarify his 
desire for a personal hearing.  

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should furnish to the 
appellant and his representative a 
Statement of the Case addressing the 
issue of entitlement to a total 
disability rating due to individual 
unemployability resulting from service 
connected disability.  This Statement of 
the Case should summarize the law and 
evidence relied on in the determination 
of his claim.  The RO should also inform 
the appellant of his appellate rights 
with respect to his claim.

2.  The RO should contact the appellant 
and ask him whether he desires a hearing 
before a Member of the Board sitting at 
the RO; a hearing before a Member of the 
Board sitting in Washington, D.C.; or a 
videoconference hearing before a Member 
of the Board.  If the appellant indicates 
that he still desires a hearing(s), the 
appropriate hearing(s) should be 
scheduled, according to the date of his 
request for such hearing(s).

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


